Citation Nr: 1423152	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  10-31 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for degenerative spondylosis of the lumbar spine, prior to February 10, 2009, and an evaluation in excess of 10 percent for the disability thereafter, to include restoration of a 20 percent evaluation. 

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for fibromyalgia.

5.  Entitlement to service connection for chronic fatigue syndrome.

6.  Entitlement to service connection for hemorrhoids.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to September 1983, from November 1990 to June 1991, and from March 2003 to March 2005.  

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The record before the Board consists of the Veteran's physical claims files and electronic records within Virtual VA.  


REMAND

The Veteran was afforded a Board hearing in Muskogee, Oklahoma, on October 29, 2013.  However, audio technical difficulties prevented production of a written transcript of the hearing.  The Veteran was informed of this and his options for another Board hearing.  The Veteran responded that he desired another Board hearing, either a videoconference hearing or an in-person hearing at the RO.

Since such hearings are scheduled by the RO, the case is REMANDED to the RO 
for the following action:

After obtaining clarification from the Veteran, schedule him for the desired Board hearing in accordance with the docket number of his appeal.

No action is required of the appellant until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



